DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas et al., US Pg. Pub. No. (2021/0033183) referred to hereinafter as Dumas.
As per claim 1, Dumas teaches a method of alerting an operator of a differentially steered vehicle towing a trailer while turning at a turning radius that the turning radius is less than a minimum allowable turning radius, the vehicle having a left wheel and a right wheel being rotatable at different speeds from one another to effect turning of the vehicle (see at least abstract, summary, figs. 4-7), the method comprising: measuring a rotational speed of the left wheel; measuring a rotational speed of the right wheel (see at least abstract, summary, Para 15, 98, 103); comparing the rotational speed of the left wheel with the rotational speed of the right wheel to establish an instantaneous rotational speed differential between the left wheel and the right wheel (see at least abstract, summary, Para 15, 98, 103); comparing the instantaneous rotational speed differential with a threshold rotational speed differential (see at least abstract, summary, Para 15, 98, 103, 130, 152, 112); and instantaneous rotational speed differential exceeds the threshold rotational speed differential (see at least abstract, summary, Para 15, 98, 103).  Dumas does not expressly teach providing a signal to the operator when there is a deviation in the turning radius threshold.  However the examiner takes official notice that notifying or alerting the operator or driver when a deviation occurs in the turning radius  is old and well known in the art before the time of the invention was filed.  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teachings of official notice into the disclosure of Dumas in order to increase the safety and awareness of the driver or operator. 


As per claim 2, Dumas teaches a method according to claim 1, further comprising sensing that the trailer is coupled to the vehicle (see at least Abstract, summary, para 15, 103, 98).

As per claim 3, Dumas teaches a method according to claim 1, further comprising: comparing the instantaneous rotational speed differential with the threshold speed differential at a plurality of discrete time intervals (see at least abstract, summary, Para 15, 103, 98, 152, 112).  Dumas does not expressly teach providing a signal to the operator when there is a deviation in the turning radius threshold.  However the examiner takes official notice that notifying or alerting the operator or driver when a deviation occurs in the turning radius  is old and well known in the art before the time of the invention was filed.  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teachings of official notice into the disclosure of Dumas in order to increase the safety and awareness of the driver or operator. 

As per claim 4, Dumas teaches a method according to claim 1, further comprising: comparing the instantaneous rotational speed differential with the threshold speed differential at a plurality of discrete time intervals (see at least Abstrcat, Summary, Para 15, 98, 103, 152). Dumas does not expressly teach providing a signal to the operator when there is a deviation in the turning radius threshold.  However the examiner takes official notice that notifying or alerting the operator or driver when a deviation occurs in the turning radius  is old and well known in the art before the time of the invention was filed.  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teachings of official notice into the disclosure of Dumas in order to increase the safety and awareness of the driver or operator. 

As per claim 5, Dumas does not expressly teach wherein the signal is selected from the group consisting of an audible signal, a visual signal, a tactile signal, and combinations thereof.  Dumas does not expressly teach providing a signal to the operator when there is a deviation in the turning radius threshold.  However the examiner takes official notice that wherein the signal is selected from the group consisting of an audible signal, a visual signal, a tactile signal, and combinations thereof is old and well known in the art before the time of the invention was filed.  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teachings of official notice into the disclosure of Dumas in order to increase the safety and awareness of the driver or operator by providing the operator with an alert or warning signal that consist of noise or sound etc. 


As per claim 6, Dumas teaches a method according to claim 1, further comprising establishing a threshold rotational speed differential based upon a parameter selected from the group consisting of a minimum allowable turning radius, a minimum allowable angle between a direction of motion of the vehicle and a direction of motion of the trailer, a minimum allowable angle between the vehicle and a tongue of the trailer, a wheel base of the vehicle, a wheel base of the trailer, a model of the vehicle, a model of the trailer, and combinations thereof (see at least abstract, summary, Para 15, 98, 103, 130).

As per claim 7, Dumas teaches a differentially steered vehicle, the vehicle comprising: a chassis having an engine and a plurality of wheels mounted thereon including a left wheel and a right wheel disposed on opposite sides of the vehicle (see at least abstract, summary, Para 15, figs. 4-7); a left hydraulic motor operatively associated with the left wheel (see at least abstract, summary, Para 15, figs. 4-7); a right hydraulic motor operatively associated with the right wheel (see at least abstract, summary, Para 15, figs. 4-7); a left hydraulic pump driven by the engine, the left hydraulic pump operatively associated with the left hydraulic motor and having a left swashplate (see at least abstract, summary, Para 15, figs. 4-7); a right hydraulic pump driven by the engine, the right hydraulic pump operatively associated with the right hydraulic motor and having a right swashplate (see at least abstract, summary, Para 15, figs. 4-7); a controller; a left wheel rotational speed sensor in communication with the controller, the left wheel speed sensor for measuring a rotational speed of the left wheel and sending signals indicative of the rotational speed of the left wheel to the controller (see at least abstract, summary, Para 15, 98, 103, 130, figs. 4-7); a right wheel rotational speed sensor in communication with the controller, the right wheel speed sensor for measuring a rotational speed of the right wheel and sending signals indicative of the rotational speed of the right wheel to the controller (see at least abstract, summary, Para 15, 98, 103, 130, figs. 4-7); a left swashplate actuator in communication with the controller for adjusting a left swashplate angle of the left swashplate (see at least abstract, summary, Para 15, 98, 103, 130, figs. 4-7); a right swashplate actuator in communication with the controller for adjusting a right swashplate angle of the right swashplate (see at least abstract, summary, Para 15, 98, 103, 130, figs. 4-7); and a signal device mounted on the vehicle for signaling an operator of the vehicle (see at least abstract, summary, Para 15, 98, 103, 130, figs. 4-7); wherein the controller is adapted to: receive the signals indicative of the left and the right wheel rotational speeds (see at least abstract, summary, Para 15, 98, 103, 130, figs. 4-7); compare the left and right wheel rotational speeds with one another to establish an instantaneous rotational speed differential between the left wheel and the right wheel (see at least abstract, summary, Para 15, 98, 103, 130, figs. 4-7); compare the instantaneous rotational speed differential with a threshold rotational speed differential (see at least abstract, summary, Para 15, 98, 103, 130, figs. 4-7); and an instantaneous rotational speed differential exceeds the threshold rotational speed differential (see at least abstract, summary, Para 15, 98, 103, 130, figs. 4-7).  Dumas does not expressly teach providing a signal to the operator when there is a deviation in the turning radius threshold.  However the examiner takes official notice that notifying or alerting the operator or driver when a deviation occurs in the turning radius  is old and well known in the art before the time of the invention was filed.  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teachings of official notice into the disclosure of Dumas in order to increase the safety and awareness of the driver or operator. 
As per claims 8-9, Dumas does not expressly teach wherein said vehicle comprises a tractor as in claim 8 and wherein said vehicle comprises a harvester as in claim 9.  However, the examiner takes official notice that wherein the vehicle is a tractor or harvester is old and well known in the art before the time of the invention was filed.  It wold have been obvious to one of ordinary skill in the art before the time the inventin was filed to incorporate the teachings of official notice into the disclosure of Dumas in order to encompass a broader customer base therefore maximize revenue and profit. 

As per claim 10, the limitations of claim 10 is similar to the limitation of claims 5, therefore they are rejected based on the same rationale. 
.

Conclusion
	Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665